11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                              JUDGMENT ON REMAND



Misty Rae Bailey,                            * From the 161st District Court
                                               of Ector County,
                                               Trial Court No. B-17-0373-CR.

Vs. No. 11-18-00226-CR                       * July 8, 2021

The State of Texas,                          * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
we modify the judgment of the trial court to delete the time payment fee of $25, and
we affirm the judgment as modified.